DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment
The amendment and/or arguments submitted on 07/23/2022 is/are being considered by the examiner.
Claims 1-19 are pending:
Claims 20 are canceled


Response to Arguments
	The terminal disclaimers between the instant application and issued US 11,098,656, and between the instant application and copending application 16/821,094 are persuasive and the double patenting rejections of record are withdrawn.

Applicant’s arguments and/or amendments, with respect to claim objections have been fully considered and are persuasive.  The claim objections of record has been withdrawn. 

Applicant’s arguments and/or amendments, with respect to 35 USC 103 art rejections by McCune (US 8,747,055), NPL_Soami (NPL Ref 1 from IDS dated 10/26/2021), Waide (US 7,500,935), Pointon (US 2018/0252166), and Brillon (US 2019/0234510) have been fully considered and are persuasive.  The 35 USC 103 art rejections of record has been withdrawn. 
In particular, applicant’s amendment of the allowable subject matter of old claim 20 into independent claim 1 is persuasive.


EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Steven Jinks on 08/02/2022.

The application has been amended as follows: 
IN THE CLAIMS
Claim 9
Line 3, amend “the forward [[plante]]plate”


Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Claim 1
The prior art of record fails to anticipate or render obvious the limitations of the claim, and in particular “the product of the effective linear torsional stiffness of the planet carrier and the gear mesh stiffness between the plurality of planet gears and the sun gear is greater than or equal to 5.0x 10^18 N^2m^-2 and less than 2.0x10^22 N^2m^-2” in combination with the remaining limitations of the claim.
Claim 2-19 are allowable based on dependency.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN S HUNTER JR whose telephone number is (571)272-5093. The examiner can normally be reached M-F, 9-18.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on (571) 270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN S HUNTER, JR/Examiner, Art Unit 3745                                                                                                                                                                                                        
/IGOR KERSHTEYN/Primary Examiner, Art Unit 3745